          Case 1:16-cv-12383-IT Document 165 Filed 11/16/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

SABA HASHEM, individually and as a            *
member of, and derivatively on behalf of,     *
D’Angelo and Hashem, LLC,                     *
                                              *
      Plaintiff / Defendant-in-Counterclaim,  *
                                              *
v.                                            *            Civ. Action No. 16-cv-12383-IT
                                              *
STEPHEN D’ANGELO, individually and as         *
a member of D’Angelo & Hashem, LLC,           *
and D’Angelo Law Group; D’ANGELO              *
LAW GROUP, LLC, and D’ANGELO                  *
AND HASHEM, LLC,                              *
                                              *
      Defendants / Plaintiffs-in-Counterclaim *
__________________________________________*
                                              *
JENNIFER M. CARRION,                          *
                                              *
      Intervention-Plaintiff,                 *
                                              *
v.                                            *
                                              *
SABA HASHEM, STEPHEN D’ANGELO,                *
D’ANGELO & HASHEM, LLC, D’ANGELO              *
LAW GROUP, LLC                                *
                                              *
      Intervention-Defendants.                *

                           TEMPORARY RESTRAINING ORDER

                                      November 16, 2018

TALWANI, D.J.

       This matter came before this court on an emergency basis on Intervention-Plaintiff’s

Emergency Motion for Issuance of Preliminary Injunctions Against Intervention-

Defendants/Reach & Apply Defendants Stephen D’Angelo & D’Angelo Law Group LLC

[#155]. Upon the parties’ agreement, this court now enters the following Temporary Restraining
            Case 1:16-cv-12383-IT Document 165 Filed 11/16/18 Page 2 of 3



Order and sets the Motion for Issuance of Preliminary Injunctions [#155] for further hearing on

December 6, 2018.

         Defendants Stephen D’Angelo and D’Angelo Law Group, LLC are hereby ORDERED

to:

      1. Promptly provide Intervention-Plaintiff with an accounting relating to the settlement in

         Lopez-Maldonado et al. v. Toll Brothers Inc., Suffolk Superior Court Case No. 1484-CV-

         01440-G, including the date of the settlement, the amount of the settlement, the amount

         of the settlement retained by Stephen D’Angelo or D’Angelo Law Group as attorneys’

         fees or costs, how the amounts retained by Stephen D’Angelo or D’Angelo Law Group

         were disbursed, and the balance of the attorney’s fees and costs still held by D’Angelo

         Law Group or Stephen D’Angelo.

      2. Hold the balance of attorney’s fees and costs from Lopez-Maldonado et al. v. Toll

         Brothers Inc., Suffolk Superior Court Case No. 1484-CV-01440-G, in an escrow account.

      3. Hold the balance of attorneys’ fees and costs from all other cases that originated with

         D’Angelo & Hashem, LLC, still held by D’Angelo Law Group or Stephen D’Angelo, in

         an escrow account.

      4. Defendants Stephen D’Angelo and D’Angelo Law Group, LLC, are enjoined, directly or

         indirectly, alone or in concert with others, effective immediately, from making any

         distributions of amounts from such escrow accounts or obtained from any cases

         originating from D’Angelo & Hashem, LLC, except that D’Angelo Law Group, LLC,

         maintains the right to pay normal and customary expenses occurred in the normal course

         of business. Such expenses may not include distributions to Stephen D’Angelo.




                                                  2
            Case 1:16-cv-12383-IT Document 165 Filed 11/16/18 Page 3 of 3



          The above restrictions shall remain in place pending further hearing on Intervention-

Plaintiff’s Motion for Issuance of Preliminary Injunctions Against Intervention-

Defendants/Reach & Apply Defendants Stephen D’Angelo & D’Angelo Law Group LLC

[#155].

          This Order is subject to modification by order of the court upon motion by any party.

          IT IS SO ORDERED.

                                                                        /s/ Indira Talwani
                                                                        United States District Judge

November 16, 2018
6:45 p.m.




                                                  3
